Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Patent Board Decision dated 12/2/2021 reverses the rejection of Claims 1, 2, 4, 11, and 22.

Allowable Subject Matter
Claims 1-2, 4, 11, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a medical system, comprising: a medical device having an originating display; a receiving device; a transmitted casting system that wirelessly transmits a screen of the originating display that is received at the receiving display via a one-way wireless communication channel, wherein the transmitted display casting system includes a first wireless dongle coupled to the medical device that casts the screen of the originating display to a second wireless dongle coupled to the receiving display via the one-way wireless communication channel, wherein the first wireless dongle is securely paired with the second wireless dongle, wherein the first wireless dongle and the second wireless dongle are pre-configured, prior to coupling the first wireless dongle to the medical device, to operate with each other and the medical device, wherein the receiving display displays a duplicate screen of the screen of the originating display, and wherein the transmitted display casting system prevents the receiving display from controlling or changing the originating display of the medical device; and a gateway device including all the base limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621     

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621